Simon, J.
The object of the present action is exactly the same as that of the case of Hills & Sinnott against the same defendants, just decided ; and is for the recovery of the sum of $4513 60, an amount paid by the plaintiffs, (one of •whom is also a party to the other suit,) to the defendants, from the 15th of April, 1836, to the 11th of September, 1837, under the same circumstances as those described in the case of Hills & Sinnott. It must, therefore, be governed by the same principles of law; from which we have come to the conclusion, that the judgment appealed from is erroneous, and should have been rendered in favor of the defendants.
It is, therefore, ordered and decreed, that the judgment of the District Court be annulled and reversed, and that ours be in favor of the defendants, with costs in both courts.